708 N.W.2d 379 (2006)
474 Mich. 1018
Roger W. LONG, by and through his mother, Guardian, and conservator, Jacklynne Eve LONG, Plaintiff-Appellant,
v.
TITAN INSURANCE COMPANY, Defendant-Appellee.
Docket No. 129118, COA No. 260113.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the June 14, 2005 judgment *380 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.